UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4738


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEM BAILEY, a/k/a Christopher Donald,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:07-cr-00496-MJG-1)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, THE LAW OFFICES OF JENIFER WICKS, Takoma Park, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Christine Goo, Special Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court imposed on Shem Bailey a sixteen-month sentence after he

admitted violating the terms of his supervised release. Bailey appeals, arguing that the

district court lacked jurisdiction over the revocation proceeding because an arrest warrant

or summons did not issue prior to the expiration of his supervised release term. In

response, the Government produced the arrest warrant based on Bailey’s alleged

violations of supervised release. The arrest warrant was issued during Bailey’s term of

supervised release and vested the district court with jurisdiction over this matter. As a

result, the sole issue that Bailey raises on appeal lacks merit. Accordingly, we affirm the

revocation judgment.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2